IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEUTSCHE BANK TRUST COMPANY              : No. 119 MM 2014
AMERICAS,                                :
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
STEPHEN KRAVITZ,                         :
                                         :
                   Petitioner            :


                                      ORDER


PER CURIAM
      AND NOW, this 24th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.